DETAILED ACTION
Claims 21-40 are pending in this application.
Claims 22-23, 26, 30-31, 34 and 38-39 are objected to.
Claims 21, 24-25, 27-29, 32-33 and 35-37 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 22-23, 26, 30-31, 34 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 recites the limitation “determining that at least a first number or a first percentage of pairs of consecutive logical-to-physical address entries has a first logical-to-physical address entry stored in one of the first memory area or the second memory area and has a second logical-to-physical address entry stored in another one of the first memory area or the second memory area, wherein the consecutive logical-to-physical address entries comprise at least two logical- to-physical address entries associated with at least two consecutive logical addresses”
Said limitation is taught by the specification of the instant application as originally filed at 
The closest prior art of record is Mizuno et al. (U.S. Patent No. 6609176) which teaches determining the percentage of the consecutive logical address numbers of adjacently located logical blocks for each physical stripe but does not teach determining the percentage of the consecutive logical-to-physical address entries stored in different stripes. 
Claim 23 depends from claim 22, and are considered allowable for at least the same reasons as claim 22.
Claim 30 contains similar limitations to claim 22, and is considered allowable for at least the same reasons as claim 22.  Claim 31 depends from claim 30, and are considered allowable for at least the same reasons as claim 30.
Claim 38 contains similar limitations to claim 22, and is considered allowable for at least the same reasons as claim 22.  Claim 39 depends from claim 38, and are considered allowable for at least the same reasons as claim 38.

Claim 26 recites the limitation “each of the N-number of memory areas comprises an M-number of a plurality of banks, wherein each bank is configured to store a different set of every (NxM)th logical-to-physical address entries”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0133].  Said limitations, in combination with the other recited limitations of claims 25 and 26, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Wu et al. (U.S. PGPub No. 2013/0148450) which teaches N number of memory slices accessible by N number of memory ports, but does not teach N number of memory slices containing M number of banks and each bank storing a different set of NxM logical-to-physical address entries.

Claim 34 contains similar limitations to claim 26, and is considered allowable for at least the same reasons as claim 26.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21, 24, 28-29, 32, 36-37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub No. 2018/0024745) in view of Ben-Weir et al. (U.S. PGPub No. 2015/0095610).

Claim 21 
Lee (2018/0024745) teaches:
A storage system, comprising: one or more memories comprising a first memory area and a second memory area different from the first memory area; and FIG. 5 and P. 0083 memory device is divided into a plurality of memory blocks 552, 554, 562, 564, 572, 574, 582 and 584 (memory areas)
one or more controllers configured to cause: writing logical-to-physical address entries of an address data structure into the first and second memory areas; […] P. 0084 controller 130 generates and updates first map data, L2P segments, and second map data, P2L segments which are stored in blocks of memory device 150
wherein the first memory area or the second memory area, where the […] selected memory location resides, is different from a memory area in which a consecutive logical-to-physical address entry is stored; and FIG. 7 and P. 0101 P2L segments 610 are sorted based on the LPNs 612, and then broken into second map data 640, 645, 650, 655 based on corresponding blocks 552, 554, 562 and 564 (of FIG. 5); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
reading the logical-to-physical address entries to retrieve associated data. P. 0087 L2P segments and P2L segments are checked when carrying out commands on user data in memory 150
Lee does not explicitly state randomly selecting a memory location to store a logical-to-physical address entry.
Ben-Weir (2015/0095610) teaches:
 […] randomly selecting a memory location to store a logical-to-physical address entry, wherein the randomly selected memory location is in the first memory area or the second memory area, and P. 0044 a hashing function is applied to a set of address translations to distribute address translations throughout the cache structure (also referred to as TLB 102, see P. 0041) in a random manner; FIG. 1 and P. 0044 different hashing functions may be applied to each of the stage-1 translation entries 112, stage-2 translation entries 114, and combined stage-1 and stage-2 translation entries 116 (memory areas) within TLB 102
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lee with randomly selecting a memory location to store a logical-to-physical address entry taught by Ben-Weir.
The motivation being to distribute physical location of respective stored address translations randomly or pseudo-randomly throughout the TLB (See Ben-Weir P. 0013)
The systems of Lee and Ben-Weir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lee with Ben-Weir to obtain the invention as recited in claim 21-28.
	 
Claim 24 
Lee (2018/0024745) teaches:
The storage system of claim 21, wherein writing the logical-to-physical address entries of the address data structure into the first and second memory areas comprises: writing non-consecutive logical-to-physical address entries of the address data structure into consecutively-addressed memory locations of the first memory area, P. 0109 and FIG. 8 P2L segment 820, with LPN 17, is stored in the page 2 (location) of the memory block 554 (first memory area). P2L segment 826, with LPN 45, is stored in the page 3 (location) of the memory block 554 (first memory area). LPNs 17 and 45 are not consecutive, while pages 2 & 3 within memory block 554 have consecutive page numbers (analogous to consecutively-addressed, the applicant does not specify how the addressing of memory locations is formatted) 
wherein the non-consecutive logical-to-physical address entries comprise at least two logical-to-physical address entries associated with at least two non-consecutive logical addresses. P. 0109 and FIG. 8 LPNs 17 and 45 are not consecutive within P2L segments 810

Claim 28
Lee (2018/0024745) teaches:
The storage system of claim 21, wherein the one or more memories further comprise a third memory area comprising consecutively-addressed memory locations configured to store consecutive logical-to-physical address entries. P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPNs 40 and 50 in second map data 650 is stored in block 562, LPNs 40 and 50 were consecutive in P2L segments 610)

Claim 29
Lee (2018/0024745) teaches:
A method, comprising: writing logical-to-physical address entries of an address data structure into a first memory area and a second memory area, wherein the second memory area is different from the first memory area; […] FIG. 5 and P. 0083 memory device is divided into a plurality of memory blocks 552, 554, 562, 564, 572, 574, 582 and 584 (memory areas); P. 0084 controller 130 generates and updates first map data, L2P segments, and second map data, P2L segments which are stored in blocks of memory device 150
[…] where the randomly selected memory location resides, is different from a memory area in which a consecutive logical-to-physical address entry is stored; and FIG. 7 and P. 0101 P2L segments 610 are sorted based on the LPNs 612, and then broken into second map data 640, 645, 650, 655 based on corresponding blocks 552, 554, 562 and 564 (of FIG. 5); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
reading the logical-to-physical address entries to retrieve associated data. P. 0087 L2P segments and P2L segments are checked when carrying out commands on user data in memory 150
Lee does not explicitly state randomly selecting a memory location to store a logical-to-physical address entry.
Ben-Weir (2015/0095610) teaches:
 […] randomly selecting a memory location to store a logical-to-physical address entry, wherein the randomly selected memory location is in the first memory area or the second memory area, and wherein the first memory area or the second memory area, P. 0044 a hashing function is applied to a set of address translations to distribute address translations throughout the cache structure (also referred to as TLB 102, see P. 0041) in a random manner; FIG. 1 and P. 0044 different hashing functions may be applied to each of the stage-1 translation entries 112, stage-2 translation entries 114, and combined stage-1 and stage-2 translation entries 116 (memory areas) within TLB 102
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lee with randomly selecting a memory location to store a logical-to-physical address entry taught by Ben-Weir.
The motivation being to distribute physical location of respective stored address translations randomly or pseudo-randomly throughout the TLB (See Ben-Weir P. 0013)
The systems of Lee and Ben-Weir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lee with Ben-Weir to obtain the invention as recited in claim 29-36.

Claim 32 
Lee (2018/0024745) teaches:
The method of claim 29, wherein writing the logical-to-physical address entries of the address data structure into the first and second memory areas comprises: writing non-consecutive logical-to-physical address entries of the address data structure into consecutively-addressed memory locations of the first memory area, P. 0109 and FIG. 8 P2L segment 820, with LPN 17, is stored in the page 2 (location) of the memory block 554 (first memory area). P2L segment 826, with LPN 45, is stored in the page 3 (location) of the memory block 554 (first memory area). LPNs 17 and 45 are not consecutive, while pages 2 & 3 within memory block 554 have consecutive page numbers (analogous to consecutively-addressed, the applicant does not specify how the addressing of memory locations is formatted) 
wherein the non-consecutive logical-to-physical address entries comprise at least two logical-to-physical address entries associated with at least two non-consecutive logical addresses. P. 0109 and FIG. 8 LPNs 17 and 45 are not consecutive within P2L segments 810

Claim 36 
Lee (2018/0024745) teaches:
The method of claim 29, comprising storing consecutive logical-to- physical address entries into consecutively-addressed memory locations a third memory area that is different from the first and second memory areas. P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPNs 40 and 50 in second map data 650 is stored in block 562, LPNs 40 and 50 were consecutive in P2L segments 610)

Claim 37 
Lee (2018/0024745) teaches:
An apparatus, comprising: means for writing logical-to-physical address entries of an address data structure into a first memory area and a second memory area, wherein the second memory area is different from the first memory area; […] FIG. 5 and P. 0083 memory device is divided into a plurality of memory blocks 552, 554, 562, 564, 572, 574, 582 and 584 (memory areas); P. 0084 controller 130 generates and updates first map data, L2P segments, and second map data, P2L segments which are stored in blocks of memory device 150 
wherein the first memory area or the second memory area, where the randomly selected memory location resides, is different from a memory area in which a consecutive logical-to-physical address entry is stored; and FIG. 7 and P. 0101 P2L segments 610 are sorted based on the LPNs 612, and then broken into second map data 640, 645, 650, 655 based on corresponding blocks 552, 554, 562 and 564 (of FIG. 5); P. 0102-104 and FIGs. 6 & 7 the second map data 640, 645, 650, 655 are stored in respective blocks 552, 554, 562 and 564 (memory areas) of memory device 150 (e.g. LPN 30 in second map data 640 is stored in block 552, LPN 35 in second map data 655 is stored in block 564, LPNs 30 and 35 were consecutive in P2L segments 610)
reading the logical-to-physical address entries to retrieve associated data. P. 0087 L2P segments and P2L segments are checked when carrying out commands on user data in memory 150
Lee does not explicitly state randomly selecting a memory location to store a logical-to-physical address entry.
Ben-Weir (2015/0095610) teaches:
 […] means for randomly selecting a memory location to store a logical-to-physical address entry, wherein the randomly selected memory location is in the first memory area or the second memory area, and P. 0044 a hashing function is applied to a set of address translations to distribute address translations throughout the cache structure (also referred to as TLB 102, see P. 0041) in a random manner; FIG. 1 and P. 0044 different hashing functions may be applied to each of the stage-1 translation entries 112, stage-2 translation entries 114, and combined stage-1 and stage-2 translation entries 116 (memory areas) within TLB 102
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lee with randomly selecting a memory location to store a logical-to-physical address entry taught by Ben-Weir.

The systems of Lee and Ben-Weir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lee with Ben-Weir to obtain the invention as recited in claim 37-40.

Claim 40 
Lee (2018/0024745) teaches:
The apparatus of claim 37, wherein writing the logical-to-physical address entries of the address data structure into the first and second memory areas comprises: writing non-consecutive logical-to-physical address entries of the address data structure into consecutively-addressed memory locations of the first memory area, P. 0109 and FIG. 8 P2L segment 820, with LPN 17, is stored in the page 2 (location) of the memory block 554 (first memory area). P2L segment 826, with LPN 45, is stored in the page 3 (location) of the memory block 554 (first memory area). LPNs 17 and 45 are not consecutive, while pages 2 & 3 within memory block 554 have consecutive page numbers (analogous to consecutively-addressed, the applicant does not specify how the addressing of memory locations is formatted) 
wherein the non-consecutive logical-to-physical address entries comprise at least two logical-to-physical address entries associated with at least two non-consecutive logical addresses. P. 0109 and FIG. 8 LPNs 17 and 45 are not consecutive within P2L segments 810

Claim 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub No. 2018/0024745) in view of Ben-Weir et al. (U.S. PGPub No. 2015/0095610) in view of Wu et al. (U.S. PGPub No. 2013/0148450).

Claim 25 
The systems of Lee and Ben-Weir do not explicitly teach N-number of memory areas that are accessible via a respective interface. 
Wu (2013/0148450) teaches:
The storage system of claim 21, wherein the one or more memories comprise an N-number of memory areas, the N-number of memory areas including at least the first memory area and the second memory area, FIG. 2 and P. 0022 memory 208 includes memory slices 1A-4A and 1B-4B (i.e. N = 8, memory slices are analogous to the claimed memory areas and the memory blocks of Lee)
wherein each of the N-number of memory areas is accessible via a respective one of a plurality of interfaces, and wherein N is a positive integer. FIG. 2 and P. 0022 memory 208 is written to using ports 1A-4A and 1B-4B (N = 8, ports are considered analogous to interfaces), memory slice 1A may be accessed by port 1A and memory slice 1B may be accessed by port 1B (the examiner notes memory slice 1A may also be accessed by port 1B, but the claim does not require a memory area to be exclusively accessible via a respective interface) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lee and Ben-Weir with N-number of memory areas that are accessible via a respective interface taught by Wu.
The motivation being to provide conflict-free memory access (See Wu P. 0020)

Therefore it would have been obvious to combine Lee and Ben-Weir with Wu to obtain the invention as recited in claim 25.

Claim 33 
The systems of Lee and Ben-Weir do not explicitly teach N-number of memory areas that are accessible via a respective interface. 
Wu (2013/0148450) teaches:
The method of claim 29, wherein one or more memories comprise an N- number of memory areas, the N-number of memory areas including at least the first memory area and the second memory area, FIG. 2 and P. 0022 memory 208 includes memory slices 1A-4A and 1B-4B (i.e. N = 8, memory slices are analogous to the claimed memory areas and the memory blocks of Lee)
wherein each of the N-number of memory areas is accessible via a respective one of a plurality of interfaces, and wherein N is a positive integer. FIG. 2 and P. 0022 memory 208 is written to using ports 1A-4A and 1B-4B (N = 8, ports are considered analogous to interfaces), memory slice 1A may be accessed by port 1A and memory slice 1B may be accessed by port 1B (the examiner notes memory slice 1A may also be accessed by port 1B, but the claim does not require a memory area to be exclusively accessible via a respective interface) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lee and Ben-Weir with N-number of memory areas that are accessible via a respective interface taught by Wu.
The motivation being to provide conflict-free memory access (See Wu P. 0020)

Therefore it would have been obvious to combine Lee and Ben-Weir with Wu to obtain the invention as recited in claim 33.

Claim 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub No. 2018/0024745) in view of Ben-Weir et al. (U.S. PGPub No. 2015/0095610) in view of Thomas et al. (U.S. PGPub No. 2015/0347026).

Claim 27
The systems of Lee and Ben-Weir do not explicitly teach storing no consecutive logical-to-physical address entries in either memory area.
Thomas (2015/0347026) teaches:
The storage system of claim 21, wherein the one or more controllers are configured to cause storing no consecutive logical-to-physical address entries of the address data structure into the first memory area or the second memory area. FIG. 3 and P. 0033 LBA address range 502 includes address 0 through LBAmax, address range is divided into sets 504 and then subsets 506-510. Each subset 506-510 is an interleaved collection of cluster entries (each cluster may correspond to a LBA, i.e. each subset contains discontinuous LBAs); P. 0037-38 and FIG. 7 mapping table data includes logical to physical address mapping data, mapping tables are divided into subsets (i.e. the interleaved subsets of FIG. 3). Mapping entries or the primary subset 506 are copied to DRAM (first memory area), while mapping entries of the secondary subset are stored in NAND flash 118 (second memory area).

The motivation being to prevent unnecessary lookups in the full mapping table (See Thomas P. 0036)
The systems of Lee, Ben-Weir and Thomas are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lee and Ben-Weir with Thomas to obtain the invention as recited in claim 27.

Claim 35 
The systems of Lee and Ben-Weir do not explicitly teach storing no consecutive logical-to-physical address entries in either memory area.
Thomas (2015/0347026) teaches:
The method of claim 29, wherein no consecutive logical-to-physical address entries of the address data structure are stored into the first memory area or the second memory area. FIG. 3 and P. 0033 LBA address range 502 includes address 0 through LBAmax, address range is divided into sets 504 and then subsets 506-510. Each subset 506-510 is an interleaved collection of cluster entries (each cluster may correspond to a LBA, i.e. each subset contains discontinuous LBAs); P. 0037-38 and FIG. 7 mapping table data includes logical to physical address mapping data, mapping tables are divided into subsets (i.e. the interleaved subsets of FIG. 3). Mapping entries or the primary subset 506 are copied to DRAM (first memory area), while mapping entries of the secondary subset are stored in NAND flash 118 (second memory area).

The motivation being to prevent unnecessary lookups in the full mapping table (See Thomas P. 0036)
The systems of Lee, Ben-Weir and Thomas are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Lee and Ben-Weir with Thomas to obtain the invention as recited in claim 35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (U.S. PGPub No. 2018/0004420) which teaches distributing L2P entries across memories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133